The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 1 – 3 are currently pending.
 
Priority
This application, 16/794,354, filed 02/19/2020 is a continuation of 15/933,673, filed 03/23/2018, now abandoned. 15/933,673 claims priority to provisional application 62/510,481, filed 05/24/2017.  

Claim rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
 Claims 1 – 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ebert et al. in US 2004/0024038 (published: February 4, 2004) as evidenced by Average Weight for Women at http://web.archive.org/web/20151225154024/ https://halls.md/average-weight-women/.
Ebert teaches a method for treating a disease or disorder resulting from reduced neurosteroidal activation in a patient in need thereof, comprising administering to the patient a non-steroid compound which increases GABA activity in the brain (Claim 1); wherein said non-steroidal compound is selected from THIP (Gaboxadol), cyclopropylGABA, isoguvacine, muscimol, imidazole-4-acetic acid, gabapentin and tiagabine (Claims 1 – 3), and wherein the disease or disorder is selected from the group consisting of premenstrual disorder, postnatal depression (i.e. postpartum depression) or postmenopausal related dysphoric disorder (Claim 16).   As evidenced by page 1 of the present specification, Gaboxadol (THIP) corresponds to the compound administered in the instantly claimed method.
Ebert teaches treatment the diseases or disorders comprises administration of a non-steroid compound which increases GABA activity in the brain resulting from reduced neurosteroidal activation in a patient in need thereof (p [0016] – [0017]), preferably when the neurosteroid is progesterone (p [0029]).
Ebert teaches the compounds are most conveniently administered orally in unit dosage forms such as tablets or capsules, containing the active ingredient in an amount 
Ebert teaches a rat hormone withdrawal model of premenstrual disorder (PMS) which is based on the hypothesis that dysphoric mood (depression) is a result of declining hormone levels (i.e. hormone withdrawal; e.g. the hormone progesterone) in women with PMS (p [0044]).  Ebert teaches the model which demonstrates withdrawal from elevated levels of the reproductive steroid progesterone 24 hrs after removal of a sc progesterone-filled implant produces a state of increased anxiety and lowered seizure threshold in female rats (p [0047]).
Ebert teaches an example wherein THIP was able to counteract progesterone withdrawal (PWD) completely in the rat model of PMS.
Ebert teaches a preferred dose range expressed in amount of THIP/kg/day but does not explicitly teaches the absolute doses and does ranges recited in instant Claims 1 – 6.  However, as evidenced by Average Weight for Women, the average female American women’s weight is somewhere between 60 to 72 kilograms, depending on age.  Accordingly, a weight between 60 to 72 kilograms corresponds to the preferred doses of Ebert ranging from 1.5 to 72 mg/day, which overlaps with and thus renders prima facie obvious the doses recited in instant Claims 1 – 3.
See MPEP 2144.05: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).


Conclusion
Claims 1 – 3 are rejected.  No claims are allowed.

This is a continuation of applicant's earlier Application No, 15/933,673.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DENNIS HEYER/Primary Examiner, Art Unit 1628